DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-7, 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2020/0119594A1, hereinafter WANG) in view of SAUNAMAKI (US 2011/0009057 A1, hereinafter SAUNAMAKI).

    PNG
    media_image1.png
    343
    515
    media_image1.png
    Greyscale

As per claim 1, WANG discloses a wireless power transmission system configured for communications with one or more wireless power receiver systems operating within a communications frequency band, the wireless power transmission system comprising: 
at least one wireless power transmitter including a power transmitting coil for a first antenna (See Fig.1, discloses a plurality of wireless charging coils 108. Par.14, discloses the charging coil/receiving coil are used for both power transmission and communication which means that the charging coil is part of the antenna), the at least one wireless power transmitter configured to transmit electrical power, within a charge envelope, to the one or more wireless power receiver systems (See Fig.1, Items#108 and Par.14, disclose a plurality of transmitting coils, each used to charge a corresponding receiver device 110 via a receiving coil 112); 
a wireless power transfer circuit electrically connectable to the at least one wireless power transmitter, the wireless power transfer circuit including, at least, driving circuitry (See Fig.1, Items#106, discloses a plurality of driving circuits); and 
a transmitter controller (See Fig.1, Item#104, discloses a transmission controller) configured for, at least, controlling the at least one wireless power transmitter and communicating with at least one receiver controller of the one or more wireless power receivers (See Pars.14-15, disclose the controller 104 controls the multiple drivers 106 to drive corresponding coil 108 and that the coils 108 are used for power transmission and communication via amplitude shift keying (ASK) and Frequency shift keying (FSK)), the controller configured to determine presence of at least one of the one or more wireless power receiver systems (See Par.17 and Fig.2, discloses that the transmitter determines that a receiver is within operation range before entering the selection mode), one or more of encode or decode a communications signal communicated over a magnetic field, produced by coupling of the wireless power transmitter and the one or more wireless power receiver systems (See Par.15, discloses packets are exchanged between the transmitters and the receivers using ASK/FSK which encode/modulate packets of information over the power signal at the source and are decoded/demodulated at the destination to interpret the message. The transmitter transmits the assigned ID to the receiver and the receiver then includes the assigned ID every time is sends a packet to the transmitter. The packet comprising a preamble, ID, type of receiver, header, message and checksum). However, WANG does not disclose determining presence of one or more of unwanted noise, unwanted data, or combinations thereof within a proximity communications frequency band, the proximity communications frequency band substantially similar to the communications frequency band, and filter the one or more of unwanted noise, unwanted data, or combinations thereof to determine a filtered communications signal.
SAUNAMAKI discloses a wireless charging system, the system comprising a filter circuit which determining presence of one or more of unwanted noise, unwanted data, or combinations thereof within a proximity communications frequency band, the proximity communications frequency band substantially similar WANG and to the communications frequency band, and filter the one or more of unwanted noise, unwanted data, or combinations thereof to determine a filtered communications signal (See Par.21 and Fig.1, discloses the charger comprising a radio frequency blocking filter 110 which limits radio frequency noise during charging by “preventing radio frequency noise from entering the switch and control circuits of the wireless charger and from entering the rectifier and interface circuits of the communication device”).
WANG and SAUNAMAKI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG with that of SAUNAMAKI by adding the disclosed filter circuit for the benefit of enhancing the communication efficiency by preventing the generation of unwanted harmonic frequencies that may contaminate the user’s communication signals (See Par.21).

As per claim 12, WANG discloses a wireless power transfer system comprising:
one or more wireless power receivers (See Fig.1, Items#110, discloses a plurality of receivers); and
a wireless power transmission system configured for communications with the one or more wireless power receiver systems operating within a communications frequency band (See Fig.1, Item#102, discloses a transmitter, Par.14, discloses the charging coil/receiving coil are used for both power transmission and communication which means that the charging coil is part of the antenna), the wireless power transmission system including at least one wireless power transmitter including a power transmitting coil for a first antenna, the at least one wireless power transmitter configured to transmit electrical power, within a charge envelope, to the one or more wireless power receiver systems (See Fig.1, Items#108 and Par.14, disclose a plurality of transmitting coils, each used to charge a corresponding receiver devices 110 via a receiving coils 112);
a wireless power transfer circuit electrically connectable to the at least one wireless power transmitter, the wireless power transfer circuit including, at least, driving circuitry (See Fig.1, Items#106, discloses a plurality of driving circuits); and
a transmitter controller (See Fig.1, Item#104, discloses a transmission controller), transmitter controller configured for, at least, controlling the at least one wireless power transmitter and communicating with at least one receiver controller of the one or more wireless power receivers (See Pars.14-15, disclose the controller 104 controls the multiple drivers 106 to drive corresponding coil 108 and that the coils 108 are used for power transmission and communication via amplitude shift keying (ASK) and Frequency shift keying (FSK)), the controller configured to determine presence of at least one of the one or more wireless power receiver systems (See Par.17 and Fig.2, discloses that the transmitter determines that a receiver is within operation range before entering the selection mode), one or more of encode or decode a communications signal communicated over a magnetic field, produced by coupling of the wireless power transmitter and the one or more wireless power receiver systems (See Par.15, discloses packets are exchanged between the transmitters and the receivers using ASK/FSK which encode/modulate packets of information over the power signal at the source and are decoded/demodulated at the destination to interpret the message. The transmitter transmits the assigned ID to the receiver and the receiver then includes the assigned ID every time is sends a packet to the transmitter. The packet comprising a preamble, ID, type of receiver, header, message and checksum), However, WANG does not disclose determinizing presence of one or more of unwanted noise, unwanted data, or combinations thereof within a proximity communications frequency band, the proximity communications frequency band substantially similar to the communications frequency band, and filter the one or more of unwanted noise, unwanted data, or combinations thereof to determine a filtered communications signal.
SAUNAMAKI discloses a wireless charging system, the system comprising a filter circuit which determining presence of one or more of unwanted noise, unwanted data, or combinations thereof within a proximity communications frequency band, the proximity communications frequency band substantially similar WANG and to the communications frequency band, and filter the one or more of unwanted noise, unwanted data, or combinations thereof to determine a filtered communications signal (See Par.21 and Fig.1, discloses the charger comprising a radio frequency blocking filter 110 which limits radio frequency noise during charging by “preventing radio frequency noise from entering the switch and control circuits of the wireless charger and from entering the rectifier and interface circuits of the communication device”).
WANG and SAUNAMAKI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG with that of SAUNAMAKI by adding the disclosed filter circuit for the benefit of enhancing the communication efficiency by preventing the generation of unwanted harmonic frequencies that may contaminate the user’s communication signals (See Par.21).

As per claims 2 and 13, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, wherein the wireless power transmitter is capable of transferring 1 nW - 30 W of power to the at least one of wireless power receiver at a coil-to-coil distance ranging from 5 mm to 25 mm, wherein the communications frequency band is selected from an operating frequency range of 25 kHz to 360 kHz (See SAUNAMAKI, Abstract, discloses “The alternating magnetic field produces a corresponding induced alternating current in a frequency range between 50 kHz and 20 MHz in the corresponding receiving coil in the radio frequency communication device.” the examiner further asserts that the wireless charger disclosed by SAUNMAKI is capable of 6transferring power between 1 nW-30W to a device ranging from 5mm to 25 mm).

	As per claims 5 and 16, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, wherein the communications signal includes, at least, a first unique identifier, the first unique identifier associated with a first wireless power receiver of the one or more wireless power receivers, the first unique identifier of one or more unique identifiers, each of the one or more unique identifiers associated with and configured for identifying one of the one or more wireless power receivers (See WANG, Par.15, discloses that each receiver is assigned a unique identifier and the receiver uses the identifier any time it sends a packet to the transmitter), and
wherein the transmitter controller is further configured to detect the one or more unique identifiers (See Fig.5, Step#504, discloses the transmitter receiver the identifier then determines if it recognizes it or not), and
begin communications with the first wireless power receiver when the first unique identifier is detected (See Fig.5, Step#508, discloses that when the identifier is identified in step 504, then a response is sent to the receiver).

As per claims 6 and 17, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 5 and 16 as discussed above, wherein the controller is configured to continue detecting the one or more unique identifiers, and
ignore communications from a second wireless power receiver of the one or more wireless power receivers, when a second unique identifier is detected, the second unique identifier associated with the second wireless power receiver (See WANG, Fig.5, Step#510 and Par.15, discloses listening for an identifier associated with a certain channel and when the identifier does not reach that assigned to the receiver allocated to the channel then the communication packet is discarded/abandoned).

As per claims 7 and 18, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, wherein the at least one wireless power transmitter includes at least two wireless power transmitters (See WANG, Fig.1, Items#108/106, disclose a plurality of wireless transmission coils and driver duos corresponding to a plurality of receivers 110 comprising receiving coils 112).

Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of SAUNAMAKI and in further view of FUKAYA et al. (US 2018/0342905 A1, hereinafter FUKAYA).
As per claims 3 and 14, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, however WANG and SAUNAMAKI does not disclose wherein the transmitter controller is further configured to define a first portion of the communications frequency band, for operation, to a first wireless power transmitter of the at least one wireless power transmitter, allocate the first portion to a first wireless power receiver system of the one or more wireless power receiver systems, communicate with the first wireless power receiver system, within the first portion of the communications frequency band. 
FUKAYA discloses a wireless charging system for a charging a plurality of electronic devices wherein the transmitter controller is further configured to define a first portion of the communications frequency band, for operation, to a first wireless power transmitter of the at least one wireless power transmitter, allocate the first portion to a first wireless power receiver system of the one or more wireless power receiver systems, communicate with the first wireless power receiver system, within the first portion of the communications frequency band (See Par.88 and Fig.4B, discloses that each electronic device from 1-11 is assigned a different frequency frequency1-frequency12, also see Par.69, discloses the transmitter assigns a different frequency for each device such that calibration signals are sent at the same time to reduce time taken by the calibration process). 
WANG, SAUNAMAKI and FUKAYA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by allocating a first portion of a frequency band to a first wireless power device and communicating with the first wireless power receiver within the first portion of the communication frequency band for the benefit of reducing time taken by the calibration process by receiving the calibration signals from the plurality of electronic devices at the same time at different frequencies.

As per claim 4 and 15, WANG, SAUNAMAKI and FUKAYA disclose the wireless power transmission system of claim 3, wherein the transmitter controller is further configured to define a second portion of the communications frequency band, for operation, to a second wireless power transmitter of the at least one wireless power transmitter, the second portion substantially dissimilar to the first portion, allocate the second portion to a second wireless power receiver system of the one or more wireless power receiver systems, and
communicate with the second wireless power receiver system, within the second portion of the communications frequency band (See FUKAYA, Par.88 and Fig.4B, discloses that each electronic device from 1-11 is assigned a different frequency frequency1-frequency12, also see Par.69, discloses the transmitter assigns a different frequency for each device such that calibration signals are sent at the same time to reduce time taken by the calibration process).
Claim(s) 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of SAUNAMAKI and in further view of PARTOVI (US 2016/0056664 A1, hereinafter PARTOVI).
As per claims 8 and 19, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, however WANG and SAUNAMAKI does not disclose wherein the transmitter controller is configured to execute instructions dynamically based on inputs received in real time, wherein the dynamic execution comprises one of. adjusting coil gain, mediating authentication between a transmitter and a receiver prior to starting wireless power transfer, differentiating between a foreign object and an acceptable object by interrogating the electronics or firmware of each before initiating the function, interrogating and/or verifying an object is foreign or acceptable before and/or after power transfer, adjusting foreign object detection (FOD) limits by learning from previous receiver data, or combinations thereof. 
PARTOVI discloses a wireless charging system comprising a wireless charge transmitter and a receiver wherein the transmitter controller is configured to execute instructions dynamically based on inputs received in real time, wherein the dynamic execution comprises one of adjusting coil gain, mediating authentication between a transmitter and a receiver prior to starting wireless power transfer, differentiating between a foreign object and an acceptable object by interrogating the electronics or firmware of each before initiating the function, interrogating and/or verifying an object is foreign or acceptable before and/or after power transfer, adjusting foreign object detection (FOD) limits by learning from previous receiver data, or combinations thereof (See Par.303, discloses that the receivers communicate with the transmitter via in band or out of band communication, the communication can validate the receivers, provide info about the power requirement, output voltage, power, temperature, state of charge, foreign object detection or other fault conditions. The charger can act on this info by adjusting the overall power transmission frequency, duty cycle or voltage input to the switching stage to bring the overall output to a range to provide sufficient power to the multiple receivers. The charger can also decide to terminate charge, declare a fault condition or take other actions).
WANG, SAUNAMAKI and PARTOVI are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG and SAUNAMAKI with that of PARTOVI by executing instructions dynamically based on inputs received in real time for verifying that an item is a foreign object for the benefit of protecting the charging system against damage caused by overheating caused by the presence of a foreign object.

As per claims 9 and 20, WANG and SAUNAMAKI discloses the wireless power transmission system of claims 1 and 12 as discussed above, wherein the transmitter controller is configured to execute instructions to vary one or more of one or more duty cycles, phase, one or more voltages, one or more frequencies, and any combinations thereof.
PARTOVI discloses a wireless charging system wherein the transmitter controller is configured to execute instructions to vary one or more of one or more duty cycles, phase, one or more voltages, one or more frequencies, and any combinations thereof (See Par.303, discloses “the charger can act on this info by adjusting the overall power transmission frequency, duty cycle or voltage input to the switching stage to bring the overall output to a range to provide sufficient power to the multiple receivers.”).
WANG, SAUNAMAKI and PARTOVI are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG and SAUNAMAKI with that of PARTOVI by executing instructions to vary the duty cycle, voltage or frequency dynamically based on inputs received in real time for the benefit of protecting the charging system against damage caused by overheating caused by the presence of a foreign object.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of SAUNAMAKI and in further view of KEELING et al. (US 2014/0320090 A1, hereinafter KEELING).
As per claim 11, WANG and SAUNAMAKI discloses the wireless power transmission system of claim 1, however WANG and SAUNAMAKI does not disclose wherein the transmitter controller is configured to optimize power delivery compliant with system thermal threshold limits, wherein optimizing power delivery is based on one or more of a maximum allowable thermal rise, a maximum allowable voltage, a maximum allowable current, and any combinations thereof, and wherein the basis of the system thermal threshold limits resides with one or more members of the plurality of wireless power transmitters, one or more of the two or more wireless power receiver systems, and any combinations thereof.
KEELING discloses a wireless charging system wherein the transmitter controller is configured to optimize power delivery compliant with system thermal threshold limits, wherein optimizing power delivery is based on a maximum allowable thermal rise and wherein the basis of the system thermal threshold limits resides with one or more members of the plurality of wireless power transmitters, one or more of the two or more wireless power receiver systems, and any combinations thereof (See Par.89 and Fig.10, Steps#1022,1024,1026, disclose that when the temperature is of the transmitter is determined to be above a predetermined temperature threshold, the base current is reduced based on the detected temperature. The output current is controlled based on the detected transmitter temperature when the temperature rise exceeds the threshold).
WANG, SAUNAMAKI and KEELING are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG and SAUNAMAKI with that of KEELING by optimizing the power delivery to comply with thermal threshold limits for the benefit of protecting the charger against damage caused by overheating.

As per claim 10, WANG and SAUNAMAKI discloses the wireless power transmission system of claim 1 as discussed above, WANG and SAUNAMAKI further disclose that the output power is controlled based on a control packet from the receiver (See Par.19). However WANG and SAUNAMAKI does not disclose the controller is configured to synchronize two or more of the at least one wireless power transmitter utilizing one or more of an instruction to reduce idle power, an instruction to control a total maximum delivered power, an instruction to control a total maximum delivered power to each of one or more receivers, and any combinations thereof.
KEELING discloses a wireless charging system wherein the transmitter controller is configured to optimize power delivery compliant with system thermal threshold limits, wherein optimizing power delivery is based on a maximum allowable thermal rise and wherein the basis of the system thermal threshold limits resides with one or more members of the plurality of wireless power transmitters, one or more of the two or more wireless power receiver systems, and any combinations thereof (See Par.89 and Fig.10, Steps#1022,1024,1026, disclose that when the temperature is of the transmitter is determined to be above a predetermined temperature threshold, the base current is reduced based on the detected temperature. The output current is controlled based on the detected transmitter temperature when the temperature rise exceeds the threshold).
WANG, SAUNAMAKI and KEELING are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG and SAUNAMAKI with that of KEELING to synchronize two or more of the at least one wireless power transmitter utilizing an instruction to control a total maximum delivered power for the benefit of reducing the temperature of the power transmitter when the temperature exceeds a predetermined threshold to protect the transmitter against damage caused by overheating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859        

/EDWARD TSO/            Primary Examiner, Art Unit 2859